{¶ 12} I respectfully dissent as I think this Court lacks jurisdiction. Section 3(B)(2), Article IV of the Ohio Constitution limits this Court's appellate jurisdiction to the review of final judgments of lower courts. For a judgment to be final and appealable, it must satisfy the requirements of R.C. 2505.02 and, if applicable, Civ.R. 54(B). ChefItaliano Corp. v. Kent State Univ. (1989), 44 Ohio St.3d 86, 88.
 {¶ 13} Appellant attempts to appeal the trial court's denial of his motion for findings of fact and conclusions of law on a matter already appealed. This did not affect a substantial right in a special proceeding. See R.C. 2505.02(B)(2). I would dismiss the appeal for lack of jurisdiction.